PER CURIAM.
The judgment entered on a directed verdict for the defendant-appellee Department of Transportation in. a sidewalk trip and fall case is reversed. We conclude that the trial court abused its discretion in denying the plaintiff’s motion to reopen her case to introduce evidence that the statutory notice had been given, Sobel v. Jefferson Stores, Inc., 459 So.2d 433 (Fla. 3d DCA 1984); Adkins v. Taylor, 314 So.2d 13 (Fla. 1st DCA 1975),. and that jury questions were presented as to the defendant’s negligent maintenance of the area, comparative negligence and legal causation, Mullis v. City of Miami, 60 So.2d 174 (Fla.1952); Martin v. Consolidated City of Jacksonville, 483 So.2d 804 (Fla. 1st DCA 1986); Leon v. City of Miami, 312 So.2d 518 (Fla. 3d DCA 1975); Miami Shores Village v. Lingler, 157 So.2d 716 (Fla. 3d DCA 1963); Metropolitan Dade County v. Yelvington, 392 So.2d 911 (Fla. 3d DCA 1980).